          Case 1:18-cv-02830-JPO Document 176 Filed 02/21/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE: MEXICAN GOVERNMENT BONDS                                        No.: 18-cv-02830 (JPO)
ANTITRUST LITIGATION
                                                                       ORAL ARGUMENT
                                                                       REQUESTED

This Document Pertains To:

ALL ACTIONS


      NOTICE OF MOVING DEFENDANTS’ JOINT MOTION TO DISMISS FOR
     FAILURE TO STATE A CLAIM, FOR LACK OF PERSONAL JURISDICTION,
                         AND IMPROPER VENUE

        PLEASE TAKE NOTICE that, upon the accompanying memoranda of law, supporting

declarations, the exhibits annexed thereto, and all other papers and proceedings herein, Moving

Defendants 1 will move this Court, before the Honorable J. Paul Oetken, United States District

Judge, United States District Court for the Southern District of New York, 40 Foley Square, New

York, New York 10007, at a date and time to be determined by the Court, for an Order

dismissing with prejudice the claims asserted against Moving Defendants in the above-captioned

action pursuant to Rules 12(b)(2), (3), and (6) of the Federal Rules of Civil Procedure. The bases

for the motion are set forth in the accompanying (i) Moving Defendants’ Memorandum of Law

In Support of Their Joint Motion to Dismiss for Failure to State a Claim; and (ii) Memorandum

of Law In Support of Moving Defendants’ Joint Motion to Dismiss for Lack of Personal

Jurisdiction and Improper Venue.




1
 Banco Nacional de México, S.A., Institución de Banca Múltiple, Grupo Financiero Banamex; Banco Santander
(México), S.A., Institución de Banca Múltiple, Grupo Financiero Santander México; Bank of America México, S.A.,
Institución de Banca Multiple, Grupo Financiero Bank of America; BBVA Bancomer S.A., Institución de Banca
Múltiple, Grupo Financiero BBVA Bancomer; Deutsche Bank México, S.A., Institutión de Banca Múltiple; HSBC
México, S.A., Institución de Banca Múltiple, Grupo Financiero HSBC.
          Case 1:18-cv-02830-JPO Document 176 Filed 02/21/20 Page 2 of 5




Dated: February 21, 2020                            Respectfully submitted,


                                                     /s/ Adam S. Hakki
                                                    Adam S. Hakki
                                                    K. Mallory Brennan
                                                    Dennis D. Kitt
                                                    SHEARMAN & STERLING LLP
                                                    599 Lexington Avenue
                                                    New York, New York 10022
                                                    Tel: (212) 848-4000
                                                    Fax: (212) 848-7179
                                                    ahakki@shearman.com
                                                    mallory.brennan@shearman.com
                                                    dennis.kitt@shearman.com

                                                    Attorneys for Defendant Bank of America Mexico,
                                                    S.A., Institución de Banca Múltiple, Grupo
                                                    Financiero Bank of America



                                                     /s/ Arthur J. Burke (on consent) 2
                                                    Arthur J. Burke
                                                    Paul S. Mishkin
                                                    Adam G. Mehes
                                                    DAVIS POLK & WARDWELL LLP
                                                    450 Lexington Avenue
                                                    New York, New York 10017
                                                    Tel: (212) 450-4000
                                                    Fax: (212) 450-4800
                                                    arthur.burke@davispolk.com
                                                    paul.mishkin@davispolk.com
                                                    adam.mehes@davispolk.com

                                                    Attorneys for Defendant BBVA Bancomer, S.A.,
                                                    Institución de Banca Múltiple, Grupo Financiero
                                                    BBVA Bancomer




2
 Moving Defendants have used electronic signatures with consent in accordance with Rule 8.5(b) of the Court’s
ECF Rules and Instructions.



                                                       2
Case 1:18-cv-02830-JPO Document 176 Filed 02/21/20 Page 3 of 5



                            /s/ Boris Bershteyn
                            Boris Bershteyn
                            Susan Saltzstein
                            Kamali P. Willett
                            Leonardo Villalobos
                            SKADDEN, ARPS, SLATE, MEAGHER &
                            FLOM LLP
                            4 Times Square
                            New York, New York 10036
                            Tel: (212) 735-3000
                            Fax: (212) 735-2000
                            boris.bershteyn@skadden.com
                            susan.saltzstein@skadden.com
                            kamali.willett@skadden.com
                            leonardo.villalobos@skadden.com

                            Attorneys for Defendant HSBC México, S.A.,
                            Institucion de Banca Múltiple, Grupo Financiero
                            HSBC



                            /s/ Alan Schoenfeld
                            Alan Schoenfeld
                            WILMER CUTLER PICKERING HALE
                            AND DORR LLP
                            250 Greenwich Street, 45 Floor
                            New York, New York 10007
                            Tel: (212) 937-7294
                            Fax: (212) 230-8888
                            alan.schoenfeld@wilmerhale.com

                            Steven F. Cherry
                            WILMER CUTLER PICKERING HALE
                            AND DORR LLP
                            1875 Pennsylvania Avenue, N.W.
                            Washington, District of Columbia 20006
                            Tel: (202) 663-6321
                            Fax: (202) 663-6363
                            steven.cherry@wilmerhale.com

                            Attorneys for Defendant Banco Santander (Mexico)
                            S.A. Institución de Banca Múltiple, Grupo
                            Financiero Santander Mexico




                              3
Case 1:18-cv-02830-JPO Document 176 Filed 02/21/20 Page 4 of 5



                            /s/ Lev L. Dassin
                            Lev L. Dassin
                            Roger A. Cooper
                            CLEARY GOTTLIEB STEEN &
                            HAMILTON LLP
                            One Liberty Plaza
                            New York, New York 10006
                            Tel: (212) 225-2000
                            Fax: (212) 225-3999
                            ldassin@cgsh.com
                            racooper@cgsh.com

                            Leah Brannon
                            CLEARY GOTTLIEB STEEN &
                            HAMILTON LLP
                            2112 Pennsylvania Avenue, N.W.
                            Washington, District of Columbia 20037
                            Tel: (202) 974-1500
                            Fax: (202) 974-1999
                            lbrannon@cgsh.com

                            Attorneys for Defendant Banco Nacional de
                            Mexico, S.A., Institucion de Banca Multiple, Grupo
                            Financiero Banamex




                               4
Case 1:18-cv-02830-JPO Document 176 Filed 02/21/20 Page 5 of 5




                            /s/ John Terzaken
                            John Terzaken
                            Karen M. Porter
                            Jonathan R. Myers
                            SIMPSON THACHER & BARTLETT LLP
                            900 G Street, N.W.
                            Washington, District of Columbia 20001
                            Tel: (202) 636-5500
                            Fax: (202) 636-5502
                            john.terzaken@stblaw.com
                            karen.porter@stblaw.com
                            jonathan.myers@stblaw.com

                            Jonathan K. Youngwood
                            SIMPSON THACHER & BARTLETT LLP
                            425 Lexington Avenue
                            New York, New York 10017
                            Tel: (212) 455-3539
                            Fax: (212) 455-2502
                            jyoungwood@stblaw.com

                            Attorneys for Defendant Deutsche Bank México,
                            S.A. Institución de Banca Múltiple




                              5
